Citation Nr: 1032407	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-04 720 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, 
to include blindness, claimed as secondary to service-connected 
left total knee replacement.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke, to include blindness, resulting from left 
total knee replacement surgery performed in February 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Hartford, Connecticut.

The Veteran appeared at a hearing at the RO before a local 
hearing officer in June 2008.  A transcript of the hearing is of 
record.

This matter was previously before the Board in November 2009, at 
which time it was remanded for further action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In the prior remand, the Board noted that the Veteran claimed 
that surgery for his right and left knee disabilities caused him 
to have multiple strokes.  The Board noted that at the time of 
the March 2007 rating decision, that is the subject of this 
appeal, service connection was in effect for the right knee 
disability, but service connection was not in effect for the left 
knee disability.  However, in a January 2008 rating decision, 
service connection was granted for left total knee replacement, 
effective from October 6, 2006.

The Board observed that as it related to the Veteran's claim that 
his stroke residuals and resulting blindness were related to his 
February 2006 left knee surgery, the Veteran submitted an October 
2006 letter from a VA physician indicating that the replacement 
of the Veteran's left knee led to a debilitating stroke.

The Board found that VA examinations were warranted to determine 
the etiology of the Veteran's stoke residuals and the resulting 
blindness and their relationship, if any, to his service-
connected left knee disability and/or the surgery caused by the 
left knee disability.

The Board requested that the Veteran be scheduled for a VA 
examination to determine the etiology of any current stroke 
residuals, including blindness.  The Board requested that the 
examiner answer the following question: Was it at least as likely 
as not that the Veteran's service-connected left knee total knee 
replacement, including surgery performed in conjunction with the 
left knee disability, caused or aggravated (permanently worsened) 
any current stroke residuals, including blindness?  The examiner 
was to provide rationale for this opinion.

The Board further requested that the Veteran be scheduled for a 
VA examination to determine the nature and etiology of any 
residuals of the total left knee replacement surgery in February 
2006, to include residuals of a stroke and resulting blindness.  
It was requested that the examiner provide answers to the 
following:

(a) The degree of medical probability that there was any 
increased or additional disability resulting from the February 
2006 left knee surgery in the form of a stroke and resulting 
blindness.

(b) If the physician believed that increased or additional 
disability in the form of a stroke and resulting blindness arose 
out treatment received at the VA facility, identify the increment 
of increased or additional disability;

(c) If the physician believed that increased problems in the form 
of a stroke and resulting blindness arose from the February 2006 
surgery, identify the degree of medical probability that any 
increased or additional disability was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing the surgery/treatment/physical therapy; and

(d) If the physician believed that increased or additional 
disability in the form of a stroke and resulting blindness arose 
out of the February 2006 surgery, identify the degree of medical 
probability that any increased or additional disability was 
reasonably foreseeable.  Any opinions expressed were to be 
accompanied by complete rationale. 

In conjunction with the remand, the Veteran was afforded a VA 
examination in February 2010.  The examination was performed by a 
VA physician's assistant as opposed to a VA physician.  The Board 
notes that the remand made specific reference to a physician 
providing certain opinions as opposed to a physician's assistant.  
In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held 
that compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board were not complied with, the Board erred as a 
matter of law when it failed to ensure compliance.  As such, the 
matter must be remanded for compliance with the Board's previous 
request.

The Board further observes that in the February 2010 examination 
report prepared in conjunction with the Veteran's claim, the 
physician's assistant made reference to numerous treatment 
records in the report.  The Board notes that upon review of the 
claims folder it appears that a number of treatment records which 
were made reference to in the report are not in the claims 
folder.  These records include the following:  a January 20, 2006 
VA anesthesia note; the February 15, 2006 treatment record noting 
the risks, complications, and rehabilitation as it related to the 
left total knee surgery; an August 30, 2006, VA neurology note; 
an April 27, 2004 VA pulmonary note; an October 2, 2009 hospital 
admission for a left superficial nonocclusive clot seen on 
Doppler ultrasound; a November 24, 2009 record noting knee 
trauma; and the results of a February 2010 VA eye examination.  
VA is deemed to have constructive knowledge of documents which 
are generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611,612-13 (1992).  If those documents predate a Board 
decision on appeal, are within VA's control, and could reasonably 
be expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such material 
could be determinative of the claim, a remand for readjudication 
is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should obtain copies of all 
VA treatment records of the Veteran which 
have not been previously associated with 
the claims folder.  These include, but are 
not limited to: a January 20, 2006, VA 
anesthesia note; a February 15, 2006, 
treatment record noting the risks, 
complications, and rehabilitation as it 
related to the left total knee surgery; an 
August 30, 2006, VA neurology note; an 
April 27, 2007, VA pulmonary note; an 
October 2, 2009, hospital admission report 
for a left superficial nonocclusive clot 
seen on Doppler ultrasound; a November 24, 
2009, VA treatment record noting knee 
trauma; and the results of a February 2010 
VA eye examination.

2.  The Veteran should be scheduled for a 
VA examination by a neurologist to 
determine the etiology of any current 
stroke residuals, including blindness and 
to determine the nature and etiology of any 
residuals of the total left knee 
replacement surgery in February 2006, to 
include residuals of a stroke and resulting 
blindness.  All indicated studies must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, it is requested 
that the examiner provide answers to the 
following:  Is it at least as likely as not 
(50 percent probability or greater) that 
the Veteran's service-connected left total 
knee replacement, including surgery 
performed in conjunction with the left knee 
disability, caused or aggravated 
(permanently worsened) any current stroke 
residuals, including blindness, or in the 
alternative caused or aggravated any 
existing/preexisting hypercoagulable state 
which resulted in a stroke and resulting 
blindness? 

The examiner is also requested to comment 
on (a) the degree of medical probability 
that there was any increased or additional 
disability resulting from the February 2006 
left knee surgery in the form of a stroke 
and resulting blindness; (b) If the 
physician believes that increased or 
additional disability in the form of a 
stroke and resulting blindness arose out of 
treatment received at the VA facility, 
he/she is to identify the increment of 
increased or additional disability; (c) If 
the physician believes that increased 
problems in the form of a stroke and 
resulting blindness arose from the February 
2006 surgery, he/she is to identify the 
degree of medical probability that any 
increased or additional disability was 
proximately caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of the VA in furnishing the 
surgery/treatment/physical therapy; and (d) 
If the physician believes that increased or 
additional disability in the form of a 
stroke and resulting blindness arose out of 
the February 2006 surgery, he/she is to 
identify the degree of medical probability 
that any increased or additional disability 
was reasonably foreseeable.  The examiner 
should provide detailed rationale for each 
opinion that is rendered 

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

